DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano (US PG Pub. 20140354892) embodiment 1.
Regarding claim 1, Kitano discloses a projection device comprising an illumination system (light source apparatus 20 of fig. 1), a light valve (DMD 704 of fig. 11), and a projection lens (projection lens 705 of fig. 11), wherein the illumination system is configured to provide an illumination beam (light which exits the rod integrator of fig. 1), the light valve (704) is disposed on a transmission path of the illumination beam (illustrated in fig. 11) and is configured to convert the illumination beam into an image beam (illustrated in fig. 11 and disclosed in paras. 0127-0130), and the projection lens (705) is disposed on a transmission path of the image beam (illustrated in fig. 11) and is configured to project the image beam out of the projection device (illustrated in fig. 11), wherein the illumination system comprises an excitation light source (excitation light source 206 of fig. 1), a light wavelength conversion wheel (first wheel 21 includes a 
the excitation light source (206) is configured to emit a first light beam (illustrated in fig. 1), the first light beam is incident to the light wavelength conversion wheel (21) along a first direction (shown in the examiners illustration of fig. 1), the light wavelength conversion wheel (21) receives the first light beam (excitation light from light source 206 of fig. 1) to output the first light beam at a first timing and convert the first light beam into a second light beam (para. 0098; either green or red light) and output the second light beam at a second timing (via rotation from the wheel), the second light beam exits from the light wavelength conversion wheel along a second direction (shown in the examiners illustration of fig. 1), and the first light beam (reflected excitation light from non-phosphor segment 2013 of fig. 2A) and the second light beam sequentially penetrate the color filter wheel (22) and the light homogenizing element (212), so that the illumination system outputs the illumination beam (light which exits the rod integrator 212 of fig. 1), and the illumination beam comprises the first light beam and the second light beam (the beam comprises at least first and second beam of blue and either (red or green)), 

    PNG
    media_image1.png
    517
    562
    media_image1.png
    Greyscale

the illumination beam is incident to the light valve (illustrated in fig. 11) along a third direction (shown in the examiners illustration of fig. 11) and is converted into the image beam through the light valve (light which is projected through the projection lens 705), and the image beam exits from the light valve along a fourth direction (shown in the examiners illustration of fig. 11), and 

    PNG
    media_image2.png
    351
    515
    media_image2.png
    Greyscale

the first direction, the second direction, the third direction, and the fourth direction are different from each other and are located on a same plane (shown in the examiners illustrations of figs. 1 and 11 above).

Regarding claim 3, Kitano discloses wherein an optical surface of the light wavelength conversion wheel (201), an optical surface of the color filter wheel (204), and an effective imaging region of the light valve (704) are perpendicular to the plane (illustrated in figs. 1 and 11).

Regarding claim 4, Kitano discloses further comprising: a first reflector (dichroic mirror 208 of fig. 1) disposed between the light wavelength conversion wheel (21) and the color filter wheel (22) on a transmission path of the first light beam (reflection of excitation light from the non phosphor portion (2013) of the wavelength conversion wheel 21) and the second light beam (either red or green light), and configured to reflect the first light beam and the second light beam from the light wavelength conversion 

Regarding claim 5, Kitano discloses further comprising: a second reflector (reflection prism 703 of fig. 11) disposed between the light homogenizing element (212) and the light valve (704) on a transmission path of the illumination beam (illustrated in fig. 11), and configured to reflect the illumination beam from the light homogenizing element to cause the illumination beam to be incident to the light valve along the third direction (illustrated in fig. 11).

Regarding claim 6, Kitano discloses wherein the first reflector or the second reflector is a plane mirror, a convex mirror, a concave mirror, or a prism (the first reflector is a plane dichroic mirror (208) and the second reflector (704) is a prism).

Regarding claim 8, Kitano discloses wherein the first reflector or the second reflector is a fixed member (the first and second reflectors are fixed).

Regarding claim 9, Kitano discloses wherein a reflective surface of the first reflector (208) and a reflective surface of the second reflector (703) are perpendicular to the plane (xz plane; the reflective elements of fig. 1 and fig. 11 are fixed in the xy plane and are therefore perpendicular to the xz plane).



Regrading claim 14, Kitano discloses wherein the light wavelength conversion wheel is a reflective phosphor wheel (para. 0046; a reflecting surface (the dichroic coating) for reflecting the fluorescence is arranged on the side opposite to the excitation light source 206 with respect to the phosphor layer 201 (between the substrate 200 and the phosphor layer 201)).

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano (US PG Pub. 20140354892) embodiment 2.
Regarding claim 1, Kitano discloses a projection device comprising an illumination system (light source apparatus 40 of fig. 7), a light valve (DMD 704 of fig. 11), and a projection lens (projection lens 705 of fig. 11), wherein the illumination system is configured to provide an illumination beam (light which exits the rod integrator of fig. 1), the light valve (704) is disposed on a transmission path of the illumination beam (illustrated in fig. 11) and is configured to convert the illumination beam into an image beam (illustrated in fig. 11 and disclosed in paras. 0127-0130), and the projection lens (705) is disposed on a transmission path of the image beam (illustrated in fig. 11) and is configured to project the image beam out of the projection device (illustrated in fig. 11), wherein the illumination system comprises an excitation light source (excitation light source 206 and 306 of fig. 7), a light wavelength conversion wheel (first wheel 41 
the excitation light source (206 and 306) is configured to emit a first light beam (illustrated in fig. 7), the first light beam is incident to the light wavelength conversion wheel (41) along a first direction (shown in the examiners illustration of fig. 7 below), the light wavelength conversion wheel (41) receives the first light beam to output the first light beam at a first timing and convert the first light beam into a second light beam (para. 0094; Similarly to the first embodiment, the phosphor layer 401 provided on the first wheel 41 includes three segments, namely a red phosphor layer 2011, a green phosphor layer 2012) and output the second light beam at a second timing (same as the first embodiment above), the second light beam exits from the light wavelength conversion wheel along a second direction (shown in the examiners illustration of fig. 7 below), and the first light beam and the second light beam sequentially penetrate the color filter wheel (para. 0094) and the light homogenizing element (212), so that the illumination system outputs the illumination beam (illustrated in fig. 7), and the illumination beam comprises the first light beam and the second light beam (the illumination beam that enters the homogenizing element 212 is red or green and blue), 
the illumination beam is incident to the light valve (illustrated in fig. 11) along a third direction (shown in the examiners illustration of fig. 11) and is converted into the image beam through the light valve (light which is projected through the projection lens 705), and the image beam exits from the light valve along a fourth direction (shown in the examiners illustration of fig. 11), and 

    PNG
    media_image2.png
    351
    515
    media_image2.png
    Greyscale

the first direction, the second direction, the third direction, and the fourth direction are different from each other and are located on a same plane (shown in the examiners illustrations of figs. 7 and 11 above).

Regarding claim 15, Kitano discloses wherein the light wavelength conversion wheel is a transmissive phosphor wheel (para. 0094; Similarly to the first embodiment, the phosphor layer 401 provided on the first wheel 41 includes three segments, namely a red phosphor layer 2011, a green phosphor layer 2012, and a non-phosphor surface 2013. The phosphor layer 401, however, is different from the phosphor layer 201 according to the first embodiment in that the glass surface of the substrate 200 is coated with antireflection coating for the excitation light wavelength, only in the area corresponding to the segment of the non-phosphor surface 2013, instead of the dichroic coating having a high reflection in the visible region. That is, in the time domain (the blue segment) where the spot to be illuminated by the excitation light is present on the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US PG Pub. 20140354892) as applied to claim 5 above, and further in view of HU et al. (US PG Pub. 20130050654).
Regarding claim 7, Kitano discloses a projection system (figs. 1 and 11) comprising a phosphor (201) and a color wheel (204).
Kitano fails to teach wherein the first reflector or the second reflector is a movable member.
HU discloses wherein the first reflector is a movable member (reflector 312 of fig. 17).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection system of HU with reflector of HU so that the light spot does not fixedly illuminate one place of the phosphor layer; thereby, prolonging the life of the phosphor.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US PG Pub. 20140354892) in view of Ishijima et al. (US PG Pub. 20180143520).
Regarding claim 11, Kitano discloses a projection system (figs 1 and 11) which is aligned in the xz plane (illustrated in figs. 1 and 11).
Kitano fails to teach wherein the projection lens has a movable axis perpendicular to the plane.
Ishijima discloses wherein the projection lens has a movable axis perpendicular to the plane (para. 0034; projection optical system 3 has a projection lens 31 and a lens shift mechanism 32, and the lens shift mechanism 32 is held in a common base 4. Note that an optical engine 2 is mounted in rear of the common base 4. The imaging light emitted from the color synthesis optical system 23 of the optical engine 2 is magnified and projected onto a screen 5 by the projection lens 31. The lens shift mechanism 32 retains the projection lens 31 and shifts the projection lens 31 in two axial directions perpendicular to an optical axis of the projection light, that is, horizontal).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection system of Kitano with the shift mechanism of Ishijima in order to adjust the image position projected onto the screen in the vertical direction (Ishijima; para. 0034).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano (US PG Pub. 20140354892) in view of Chang et al. (US PG Pub. 20120092626).

Kitano fails to teach wherein a long side of an effective imaging region of the light valve is perpendicular to the plane.
Chang discloses wherein a long side of an effective imaging region of the light valve is perpendicular to the plane (illustrated in fig. 1B).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection system of Kitano with the orientation of the modulator of Chang in order to improve the light utilization efficiency of the projection apparatus (Chang; para. 0012).

Regarding claim 13, Kitano discloses a projection system (figs 1 and 11) which is aligned in the xz plane (illustrated in figs. 1 and 11).
Kitano fails to explicitly teach wherein a projection of the illumination beam on the light valve is parallel to a short side of an effective imaging region of the light valve.
Chang discloses wherein a projection of the illumination beam on the light valve is parallel to a short side of an effective imaging region of the light valve (illustrated in fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection system of Kitano with the orientation of the modulator of Chang in order to improve the light utilization efficiency of the projection apparatus (Chang; para. 0012).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 2 that was found to be allowable is wherein an optical surface of the light wavelength conversion wheel, an optical surface of the color filter wheel, and an effective imaging region of the light valve are not parallel to each other, and the optical surface of the light wavelength conversion wheel and the optical surface of the color filter wheel are not perpendicular to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	4 February 2022

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882